             Case 4:19-cv-05414-HSG Document 10 Filed 08/29/19 Page 1 of 3




 1   Steven A. Nielsen (Calif. Bar No. 133864)
 2   steve@nielsenpatents.com
     100 Larkspur Landing Circle, Suite 216
 3   Larkspur, CA 94939-1743
     Telephone: (415) 272-8210
 4
     Jay Johnson(pro hac vice motion to be filed)
 5   jay@kjpllc.com
 6   Kizzia Johnson PLLC
     1910 Pacific Ave.
 7   Dallas, TX 75201
     Telephone: (214) 451-0164
 8
     Counsel for Plaintiff
 9   Rothschild Patent Imaging LLC
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                                           PATENT
     ROTHSCHILD PATENT IMAGING LLC,
13
                                                             Case No. 3:19-cv-05414- LB
14                          Plaintiff,
        v.                                                   NOTICE OF PENDENCY OF
15                                                           OTHER ACTIONS INVOLVING
     Gnome Foundation                                        SAME PATENT
16                          Defendant.
17
             Pursuant to Patent Local Rule 2-1(a) Plaintiff Rothschild Patent Imaging LLC (“RPI”) gives
18
     notice that this action is related to another filed action pending in this District involving the same
19
     patent-in-suit filed within two years of this case: Rothschild Patent Imaging LLC v. Cyberlink.com
20
     Corp. Case No. 3:19-cv-05438 (N.D. CA) (filed August 29, 2019) .
21
     Dated: August 29, 2019                                  Respectfully submitted,
22
23                                                           /s/ Steven A. Nielsen
                                                             Steven A. Nielsen (Calif. Bar No. 133864)
24                                                           steve@nielsenpatents.com
                                                             100 Larkspur Landing Circle, Suite 216
25                                                           Larkspur, CA 94939-1743
                                                             Telephone: (415) 272-8210
26
27
28
                                                         1
     NOTICE OF PENDENCY OF OTHER ACTIONS INVOLVING SAME PATENT
           Case 4:19-cv-05414-HSG Document 10 Filed 08/29/19 Page 2 of 3




 1
 2
 3                                                         Jay Johnson (Application for admission pro
                                                           hac vice to be filed)
 4                                                         jay@kjpllc.com
                                                           Kizzia Johnson PLLC
 5                                                         1910 Pacific Ave.
 6                                                         Suite 13000
                                                           Dallas, TX 75201
 7                                                         Telephone: (214) 451-0164

 8                                                         Attorneys for Plaintiff
                                                           Rothschild Patent Imaging LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
     NOTICE OF PENDENCY OF OTHER ACTIONS INVOLVING SAME PATENT
           Case 4:19-cv-05414-HSG Document 10 Filed 08/29/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that counsel of record who are deemed to have consented to electronic
 3   service are being served on August 29, 2019, with a copy of this email via the Court’s CM/ECF
 4
     system per Local Rule CV-5-1(h)(1).
 5
 6                                                    / s/ Steven A. Nielsen
                                                      Steven A. Nielsen
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CERTIFICATE OF SERVICE
